Title: To John Adams from Samuel Dexter, 2 October 1800
From: Dexter, Samuel
To: Adams, John



Sir;
War Department, 2d October 1800.

I am, this moment honored with your favor of the 23d. instt. The matters of Business therein mentioned shall be duly attended to. Ill health has taken me off from business some weeks, and prevented the List of Officers being forwarded. I presume it is now too late and shall present it to you here.
Enclosed is a Letter, which came to this Office under cover from a Mr. Murray.
I have the Honor to be, / Sir, / With profound respect & perfect–esteem, / Your faithful Servant
Saml. Dexter